Title: 28th.
From: Adams, John Quincy
To: 


       Writing all the forenoon. In the afternoon I went out, with my brother Tom, upon a shooting party: indifferent sport. Somewhat fatigued in the evening. I sit down every day to write journal, but here events in general are so trifling, that a relation of them is not worth committing to paper: and as to sentiment, there is nothing here to raise it in the mind; if I had a brain as fertile as that of some of my friends I could write without a subject, and fill up page after page, upon nothing: but gifts of this kind are very partially distributed; and I was never yet able to write without knowing upon what. I frequently think hour after hour, and with a great deal of pains endeavour to call up some wise reflection or observation, but so sure as I attempt this I always find, that some wild association of ideas, will carry me off in a tangent, and after half an hour’s reverie, I awake, and am almost ready to ask myself where I am. At present I am a mere cypher in creation; without any employment and without any character: when I get to Newbury I expect the study of the Law, will furnish me with something to say.
      